t c summary opinion united_states tax_court donna i colca petitioner v commissioner of internal revenue respondent docket no 1680-11s filed date donna i colca pro_se cassidy b collins and elaine tamiko fuller for respondent summary opinion swift judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax the issue for determination is whether petitioner is entitled to an dollar_figure first-time_homebuyer credit fthbc background this case has been fully stipulated under rule and the stipulated facts are so found at the time of filing the petition petitioner resided in california in petitioner’s parents purchased a residence on flynn street in la puente california flynn residence in the 1970s petitioner’s parents paid off the mortgage on the flynn residence in petitioner moved back in with her parents and she has used the flynn residence as her principal_residence through the time of trial on date petitioner’s parents created the donald g van sickle and margaret f van sickle revocable_living_trust family_trust petitioner’s parents transferred cash and the flynn residence to the family_trust during their lives petitioner’s parents were the cotrustees of the family_trust petitioner and her brother were the successor cotrustees the beneficiaries of the family_trust included petitioner’s brother the grandchildren of petitioner’s parents who when the trust became irrevocable discussed infra consisted of six grandchildren and petitioner on date petitioner’s mother died six weeks later on date petitioner’s father died upon petitioner’s father’s death the family_trust became irrevocable and both petitioner and her brother received a vested one-third ownership_interest in the family_trust property the six grandchildren shared equally in the remaining vested one-third ownership_interest on date an affidavit regarding the death of petitioner’s parents was recorded in los angeles california and petitioner and her brother accepted appointment as trustees of the family_trust in date all beneficiaries of the family_trust signed and executed a beneficiary agreement relating to the family_trust and to the estates of their deceased parents or grandparents in accordance with the terms of the beneficiary agreement the trust property which included the flynn residence and dollar_figure cash was to be distributed in the following manner petitioner and her brother each received a ownership_interest in the flynn residence and dollar_figure in cash the six grandchildren each received dollar_figure in cash and dollar_figure was reserved for costs on date in order to purchase her brother’s separate ownership_interest in the flynn residence petitioner gave her brother a dollar_figure promissory note on date petitioner paid her brother dollar_figure on the promissory note and a deed was recorded signed by her brother transferring hi sec_50 ownership_interest in the flynn residence to her the effective date of the sale of the flynn residence was stated as date on her timely filed federal_income_tax return petitioner claimed an dollar_figure fthbc relating to her purchase of her brother’ sec_50 ownership_interest in the flynn residence on date respondent issued a statutory_notice_of_deficiency disallowing petitioner’s claimed fthbc 2nothing in the record indicates when actual distribution of the family_trust property occurred however in this case the date of actual distribution is not necessary in determining when petitioner acquired an ownership_interest in property discussion sec_36 allows a credit to a first-time_homebuyer of a principal_residence a first-time_homebuyer is any individual who has had no present ownership_interest in a principal_residence for three years before the purchase of the residence in question sec_36 138_tc_51 thus petitioner is eligible as a first-time_homebuyer only if she had no present ownership_interest in a principal_residence between date and date petitioner argues that her ownership_interest in the flynn residence that was acquired by the vesting of her interest in the family_trust property and by the signing and execution of the beneficiary agreement is immaterial because she is only claiming a fthbc with respect to the ownership_interest in the flynn residence she purchased from her brother we disagree any present ownership_interest in a principal_residence during the stated three-year period disqualifies a taxpayer from claiming a fthbc see sec_36 see also foster v commissioner t c pincite drain v commissioner tcmemo_2011_242 petitioner acknowledges that under california law when the family_trust became irrevocable she acquired a vested one-third present ownership_interest in all of the trust property including the flynn residence and when the beneficiary agreement was signed and executed she acquired a specific present ownership_interest in the flynn residence these present ownership interests petitioner held before her purchase of her brother’s separate ownership_interest disqualify her from receiving the claimed dollar_figure fthbc to hold otherwise would severely dilute the requirement that a taxpayer have no present ownership_interest in a principal_residence during the three-year period before the purchase in question we sustain respondent’s disallowance of the dollar_figure fthbc claimed on petitioner’s federal_income_tax return to reflect the foregoing decision will be entered for respondent
